DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

SHO# 12-002
August 28, 2012
Re: Individuals with Deferred Action
for Childhood Arrivals
Dear State Health Official:
Dear Medicaid Director:
This guidance is intended to inform you about the implications for Medicaid and the Children’s
Health Insurance Program (CHIP) of the U.S. Department of Homeland Security’s (DHS)
announcement on June 15, 2012, that it will consider providing temporary relief from removal by
exercising deferred action on a case-by-case basis with respect to certain individuals under age 31 as
of June 15, 2012 who meet certain guidelines, including that they came to the United States as
children and do not present a risk to national security or public safety.1 This process is referred to by
DHS as Deferred Action for Childhood Arrivals (DACA).2 DHS has explained that the DACA
process is designed to ensure that governmental resources for the removal of individuals are focused
on high priority cases, including those involving a danger to national security or a risk to public
safety, and not on low priority cases.3 DHS began accepting requests for consideration of deferred
action on August 15, 2012.
Section 214 of the Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA)
gave states the option to provide Medicaid and CHIP eligibility to children and/or pregnant women
who are “lawfully residing” in the United States and otherwise eligible for Medicaid or CHIP. CMS
provided guidance on the definition of “lawfully residing” in a July 1, 2010 State Health Official
Letter (http://downloads.cms.gov/cmsgov/archived-downloads/SMDL/downloads/SHO10006.pdf).
Because the reasons that DHS offered for adopting the DACA process do not pertain to eligibility for
Medicaid or CHIP, HHS has determined that these benefits should not be extended as a result of DHS
deferring action under DACA. For this reason, individuals with deferred action under the DACA
process shall not be eligible for Medicaid and CHIP under the CHIPRA state option with respect to
any of the categories (1)-(9) set forth in the July 1, 2010 letter.

1

June 15, 2012 Memorandum of Secretary of Homeland Security Janet Napolitano, available at
http://www.dhs.gov/xlibrary/assets/s1-exercising-prosecutorial-discretion-individuals-who-came-to-us-as-children.pdf.
2
Consideration of Deferred Action for Childhood Arrivals, available at http://www.uscis.gov/childhoodarrivals.
3
See supra nn. 1-2.

Page 2 – State Health Official
State Medicaid Director
We hope this information will be helpful. Thank you for your commitment to the Medicaid and
CHIP programs.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations
Matt Salo
Executive Director
National Association of Medicaid Directors
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Ronald Smith
Director of Legislative Affairs
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Heather Hogsett
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials

